Citation Nr: 1805074	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-23 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for coronary artery disease/heart condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in July 2016 for further development.  

The Veteran presented testimony at a Board hearing in February 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  Diabetes was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as due to exposure to herbicide agents during service.

2.  Coronary artery disease was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as due to exposure to herbicide agents during service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for diabetes, to include as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for an award of service connection for coronary artery disease, to include as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In a January 2011 letter, the RO sent the Veteran a notification letter.  The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in April 2017.  The examiner reviewed the claims file in conjunction with the examination.  As such, the Board will proceed to the merits.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 
90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The Veteran's service treatment records fail to reflect any findings attributed either to diabetes or to a heart disease (to include coronary artery disease).  The Veteran's contention is not that he incurred these disabilities during service.  His contention is that he incurred these disabilities as a result of exposure to chemicals during service.  

At his February 2015 Board hearing, the Veteran testified that his job in service was to decontaminate machines.  In order to do this, he would test chemicals to see how they would react.  He stated that he would "test blister agents" on himself.  He stated that this occurred as part of his duties at Fort McClellan in 1969.  The Veteran was not able to recall the names of the chemicals that he tested.  He testified that he began having a problem with diabetes in the 1990s.  He testified that one of his doctors told him that he had diabetes for a long time.  

In its July 2016 remand, the Board noted that the record did not reflect that the Veteran served in Vietnam, and that herbicide exposure could not be presumed.  The Veteran appeared to acknowledge as much in his February 2015 Board hearing (Correspondence, 2/3/15, p. 11).  

Also in its July 2016 remand, the Board recognized that the RO had taken steps required by M21-1, Part IV, Subpart ii, Chapter 1, Section H.7a to attempt to verify the Veteran's claimed exposure to herbicides at Fort McClellan.  The reply indicated that Army historical records do not document the spraying, testing transporting storage or usage of Agent Orange or other tactical herbicides at Fort McClellan during April 1967 to June 1967, which is the period that the Veteran's personnel records indicate he was stationed at that location (Military Personnel Record, 7/29/16, p. 44; Email Correspondence, 3/15/13).

The Board noted that that the Veteran also contended that his disabilities are the result of the many other chemicals to which he was exposed due to his duties during active service.  The available personnel records state that his principal duties from June 1967 to February 1969 were first as a Chemical Assistant and then a Decontamination Specialist (Military Personnel Record, 7/29/16, p. 44).  Consequently, and pursuant to the Board's July 2016 remand, the RO sought information regarding the Veteran's allegations of chemical exposure.  

In March 2017, the United States Army and Joint Service Records Research Center (JSRRC) stated that it conducted extensive research.  However, it was unable to locate 1967 unit records submitted by the 388th Adjutant General Replacement Company stationed at Fort Bragg, North Carolina.  Therefore, due to lack of unit records available, it was unable to document that the Veteran was exposed to Agent Orange at Fort Bragg or Fort Lewis.  It stated that the Department of Defense has not identified Fort Bragg or Fort Lewis as locations where Agent Orange was used, tested, stored, or transported.  It noted that Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971.  There were no combat operations on these Forts during those years, so there was no need for Agent Orange use.  It also noted that these Forts were not on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi to South Vietnam via merchant ships.  Finally, in regards to other chemicals to which the Veteran was allegedly exposed, it stated that the Agent Orange Mailbox has no way of determining that.  It also doubted that the Department of Defense could determine that.  It noted that VA has no evidence of such exposures or evidence of long-term health effects associated with any such exposures.  It concluded by stating that the claimed exposure is not conceded.

The Veteran submitted a May 2015 correspondence from Dr. W.M. of the Pinehurst Medical Clinic.  Dr. W.M. stated that the Veteran has had type II diabetes mellitus for more than 20 years.  He stated that the Veteran has chronic kidney failure due to type II diabetes mellitus.  He was of the opinion that the Veteran's "weight is a significant contributor to the development of his Type II Diabetes Mellitus and that disability conditions related to his military service (specifically reported to me were chemical exposure issues) did reasonably contribute to weight gain and the subsequent formation of Type II Diabetes Mellitus."  

In April 2017, the Veteran underwent a VA examination for coronary artery disease and for diabetes.  The examiner reviewed the claims file in conjunction with the examination.  Following a thorough examination, the examiner found that the Veteran had coronary disease (diagnosed in 1999) and diabetes mellitus (also diagnosed in 1999).  

The April 2017 examiner noted that the Veteran's diabetes mellitus has resulted in worsening renal failure.  This has increased blood pressure through damaged capacity for water excretion and blood pressure regulation, as well as triggering of the renin aldosterone system.  He stated that it was not possible to quantify the specific contribution of diabetic kidney disease to hypertension.  He stated that diabetes results in microvascular damage, affecting the glomeruli and altering their ability to retain protein, filter waste, and control blood pressure.  He stated that determining a specific baseline prior to aggravation is not possible since both time and diabetes tend to worsen renal failure, and therefore quantifying the exact contribution of both factors is not possible.  

The examiner opined that it is less likely than not that the Veteran's diabetes mellitus and coronary artery disease are due to exposure to chemicals other than herbicides.  He also found it less likely than not that either disability was incurred coincident with active service on any other basis.  He commented on the May 2015 opinion of Dr. W.M.  He noted that "no specifics are offered, nor is any logical connection between any specific chemical exposure and the Veteran's obesity."  The examiner noted that the Veteran has reported exposure to herbicides at Fort McClellan; however, there is no evidence that Agent Orange was used in Alabama.  He pointed out that even if Agent Orange has been used, the exposure of a few days of training in an area where it was applied would have been minimal, and would not have been enough to trigger medical problems.  The examiner also noted that in regards to other chemicals, no records were found of any chemical exposure.  

Analysis

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  See, e.g., May 2017 VA examination reports (DM and CAD).  As such, the competent evidence clearly establishes that the Veteran suffers from diabetes mellitus and coronary artery disease.

With regards to the second element of service connection, the Board notes that there are no in-service findings attributed to either coronary artery disease or diabetes mellitus.  However, the Veteran has testified that he was exposed to chemicals as part of his in service duties.  Moreover, the service personnel records substantiate the Veteran's claims in that they reflect that the Veteran was a Chemical Assistant and a Decontamination Specialist.  Consequently, the Board finds that the Veteran that with resolution of doubt that the evidence establishes an in-service event, such as exposure to various chemicals, consistent with the types, places, and circumstances of his service.  As such, the second element of service connection has been established.  

It is the third element of service connection in which the Veteran's claim falls short.  The Board notes that the crux of these claims is whether or not the Veteran's diabetes mellitus or coronary artery disease is due to exposure to the chemicals to which he was exposed in service.

To that end, the Veteran submitted a May 2015 medical opinion from Dr. W.M., who stated that the Veteran's weight contributed to his diabetes, and that the Veteran's chemical exposure issues "did reasonably contribute to weight gain and the subsequent formation of Type II Diabetes Mellitus."  

The opinion of Dr. W.M. runs contrary to an April 2017 VA opinion that found that it was less likely than not that the Veteran's diabetes and coronary artery disease are related to service.    

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-49 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See id. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

There are substantial and significant factors which favor the valuation of the VA medical opinion over the opinion of Dr. D.M.  Dr. W.M. stated that the Veteran's weight is a significant contributor to the development of diabetes mellitus.  The Board finds no fault in this common finding.  However, he then stated that "chemical exposure issues" reasonably contributed to the Veteran's weight gain.  He provided no reasoned analysis for this opinion.  He failed to explain which chemicals cause weight gain.  The lack of a reasoned analysis may have been because he was not fully informed of the pertinent factual premises.  His only knowledge regarding the Veteran's exposure was that which was provided to him by the Veteran himself.  He failed to note to which chemicals the Veteran was exposed (in fact, the Veteran testified that he could not recall the chemicals).  The Dr. W.M. was simply told about "chemical exposure issues."  

On the other hand, the VA examiner reviewed the Veteran's claims file.  He correctly pointed out that exposure to Agent Orange, and any other specific chemical, was unconfirmed.  In so doing, he correctly noted that there was limited information on which to base a positive nexus opinion.  He was fully aware of the pertinent factual premise (to the extent that such knowledge was possible) and his opinion was accompanied by a reasoned analysis.  

For the foregoing reasons, the Board finds the April 2017 VA opinion to be more probative than that of Dr. W.M.  Additionally, the Board finds the competent medical evidence, to include the April 2017 VA opinion, also outweighs the Veteran's lay statements, as explained next.

The Veteran himself believes that his current diabetes and coronary artery disease are related to chemical exposure during service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's diabetes mellitus and coronary artery disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer).  The Board finds the disease processes involved the cardiovascular and endocrine systems are beyond the competence of a lay person.  As such, his statements as to etiology in this case are not competent and therefore lack probative value.

The Board finds that the Veteran has presented credible evidence that he was exposed to chemicals during service.  However, not even the Veteran was able to recall the kinds of chemicals to which he was exposed.  In this regard, the Veteran, in response to the June 2017 supplement statement of the case, submitted a form that indicated he has no additional evidence to submit regarding this appeal.  As a result, a probative nexus opinion linking such exposure to his current disabilities was not possible.  

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for diabetes mellitus and coronary artery disease must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).


ORDER

Service connection for diabetes is denied.

Service connection for coronary artery disease/heart condition is denied.  




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


